Chief Judge Cooke
(dissenting). I agree with the result *552reached by Judge Meyer in dissent, but do so only insofar as it rejects the notion that a defendant who objects to closure must also specifically request a hearing before the court is required to conduct an appropriate inquiry (see People v Jones, 47 NY2d 409).
Judges Jasen, Gabrielli, Jones and Wachtler concur in Per Curiam opinion; Judge Meyer dissents and votes to reverse in an opinion in which Judge Fuchsberg concurs and in which Chief Judge Cooke concurs in part in a separate dissenting memorandum.
Order affirmed.